Citation Nr: 1021858	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-10 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as secondary to nonsteroidal 
anti-inflammatory (NSAIDS) medications taken for service 
connected disabilities.

2.  Entitlement to a rating in excess of 10 percent for left 
patellar tendonitis.

3.  Entitlement to a rating in excess of 10 percent for right 
patellar tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1996 to February 1999.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision by the Manilla Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for patellar tendonitis of both knees, rated 10 
percent each, effective March 29, 2005, and denied service 
connection for GERD.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


REMAND

The Veteran's claim of service connection for GERD is 
strictly one of secondary service connection; he alleges that 
he has GERD as a result of taking NSAIDs in treatment for 
service connected orthopedic disability.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); secondary service 
connection may also be established for a disability which is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the 
Veteran may only be compensated for the degree of disability 
over and above the degree existing prior to the aggravation.  
Id.  Caselaw also provides that temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

The Veteran has a diagnosis of GERD.  In April 2006, G. W., 
M.D. (the Veteran's treating VA physician), stated:

"I am the primary care physician for [the Veteran].  I 
have been treating him for GERD.  His symptoms resolved 
after discontinuing ibuprofen, which he takes for 
chronic musculoskeletal pain, suggestive that his GERD 
may be related to treatment for his service-connected 
injuries."

Neither of these opinions is adequate for the Board to 
resolve the medical questions presented, and properly 
consider this matter.  The treating physician's statement 
suggests ("symptoms resolved") that the Veteran's GERD was 
an acute, and not a chronic disability.  Furthermore, the 
opinion is stated in speculative terms ("suggestive" "may 
be").  The May 2006 VA examiner's opinion contains a more 
detailed explanation of rationale, but does not include an 
opinion as to whether or not NSAIDs aggravated the Veteran's 
GERD.  The questions remaining are medical in nature, and a 
VA examination to secure a medical advisory opinion is 
necessary.  See 38 U.S.C.A. § 5103A.  

[The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006, and provides, in 
essence, that VA will not concede aggravation of a non 
service-connected disease or injury by a service- connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  The regulation further sets 
out the procedure for determining the extent of any 
aggravation.]  

Regarding the ratings for the Veteran's knee disabilities, in 
December 2008 correspondence, the Veteran asserted that his 
knee disability had increased in severity.  As his last 
evaluation was in August 2006, and in light of the allegation 
of an increase in severity of this disability, a 
contemporaneous examination is necessary.  

Notably, as the bilateral knee disability appeal is from the 
initial ratings assigned with the award of service connection 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
to determine whether he has GERD that was 
caused or aggravated by NSAID medication 
he took for service-connected disability.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.  Based on review of the Veteran's 
pertinent medical history and with 
consideration of sound medical principles, 
the examiner should provide opinions 
responding to the following:  

(a)	Does the Veteran currently have a 
diagnosis of GERD?  In explaining the 
rationale for this opinion the 
examiner should address the April 
2006 statement by the Veteran's 
treating physician that the Veteran's 
symptoms resolved after he stopped 
taking ibuprofen (and if GERD is not 
currently shown, indicate, with 
explanation, whether the GERD that 
has been diagnosed was an acute, or a 
chronic disability.

(b)	If GERD is diagnosed, is it at 
least as likely as not (50 percent or 
better probability) that such 
disability was caused or aggravated 
(i.e., chronically worsened) by 
NSAIDS the Veteran has taken for his 
service-connected disabilities?  In 
explaining the rationale for this 
opinion the examiner should comment 
on the April 2006 and May 2006 
opinions offered by the Veteran's 
treating physician and VA examiner, 
respectively, expressing (with 
explanation of rationale) agreement 
or disagreement with each.  If the 
examiner finds that the Veteran's 
GERD was not caused, but was 
aggravated by his ingestion of NSAIDs 
(for treatment of service connected 
disability), the examiner should 
identify the baseline level of 
severity of the GERD prior to the 
onset of aggravation, or by the 
earliest medical evidence created at 
any time between the onset of 
aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If some 
of the increase in severity of the 
GERD is due to natural progress, the 
examiner should identify the degree 
of increase in severity due to 
natural progression.  The examiner 
must explain the rationale for all 
opinions expressed.

2.  The RO should also arrange for an 
orthopedic examination of the Veteran to 
determine the current severity of his 
service connected bilateral knee 
disabilities.  The examiner must review 
the Veteran's claims folder in conjunction 
with the examination.  All clinical 
findings should be reported in detail.  
The findings should include range of 
motion studies, to include any further 
limitations due to pain.  The examiner 
should note whether there is any 
subluxation or instability and, if so, the 
degree of such.  The examiner should also 
(if possible without resort to 
speculation) express an opinion concerning 
whether there would be additional limits 
of function on repeated use or flare-ups, 
if any and, if feasible, express this in 
terms of additional degrees of limitation 
of motion.

3.  The RO should ensure that all 
development sought above is completed, and 
then re-adjudicate the matters on appeal.  
If any claim remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

